DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1-20 are allowed.

The following is an examiner's statement of reasons for allowance:
Claims 1-11 and 20 are allowable because Altstaetter et al (Pub. No.:
US 2019/0235929), Tamil et al (US Patent No. 7,272,309), and Wang (US Patent No. 6,529,301), takes alone or in combination, fails to teach receiving request data specifying requested compute nodes for a computing workload, the request data specifying a target arrangement of the compute nodes; selecting, from a superpod that includes a set of building blocks that each include an m-dimensional arrangement of compute nodes, a subset of the building blocks, wherein: each building block is connected to an optical network that includes two or more optical circuit switching (OCS) switches for each of the m dimensions; for each dimension of the m dimensions: each building block includes segments of interconnected compute nodes along the dimension, each segment including a first compute node on a first end of the segment and a second compute node on a second end of the segment opposite the first end; a first portion of the first 
Claims 12-19 are allowable because Altstaetter et al (Pub. No.: US 2019/0235929), Tamil et al (US Patent No. 7,272,309), and Wang (US Patent No. 6,529,301), takes alone or in combination, fails to teach an optical network comprising a plurality of optical circuit switching (OCS) switches and a plurality of one-to-many optical switches; and a set of building blocks that each include an m-dimensional arrangement of compute nodes, wherein: each building block is connected to the optical network; for each dimension of the m dimensions: each building block includes segments of interconnected compute nodes along the dimension, each segment including a first compute node on a first end of the segment and a second compute node on a second end of the segment opposite the first end; a first portion of the first compute nodes are connected to a first OCS switch of  two or more OCS switches for the dimension; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


2.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or 

/HANH PHAN/Primary Examiner, Art Unit 2636